USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________          Misc. No. 96-8057                                 NORMAN E. DICKINSON,                                     Petitioner,                                          v.                                   STATE OF MAINE,                                     Respondent.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                              FOR THE DISTRICT OF MAINE                   [Hon. Eugene W. Beaulieu, U.S. Magistrate Judge]                                             _____________________                                 ____________________                                        Before                               Selya, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________               Norman E.  Dickinson on motion to file  second or successive               ____________________          petition under 28 U.S.C.   2254 pro se.                                 ____________________                                  December 12, 1996                                 ____________________                      Per Curiam.  Petitioner has filed  a motion to file                      __________            a second or successive petition under 28 U.S.C.   2244(b).                        Petitioner's first   2254 petition, filed in  1992,            was  dismissed  for   failure  to  exhaust   state  remedies.            Petitioner has  since pursued various state  remedies and now            asserts  that he  has exhausted  state remedies.1     For the                                                            1            reasons stated in Camarano v. Irvin, 98 F.3d 44 (2d Cir. Oct.                              ________    _____            22,  1996),   we  conclude  that  in     these  circumstances            petitioner's  present    2254  petition is  not  a second  or            successive  petition  within  the  meaning  of  28  U.S.C.               2244(b).  Consequently, petitioner  is not required to obtain            permission  from  this  court  to file  his  present     2254            petition in the district court.                        We note that the district court struck petitioner's            present    2254  petition under  the mistaken impression that            petitioner  had to obtain permission  to file from this court            before the district court could  entertain the petition.   As            we  have  now  determined  that permission  is  not  required            because  the earlier  petition was  dismissed for  failure to            exhaust  state remedies, petitioner may now refile his   2254            petition in the district court.                                            ____________________               1We do not  now decide  whether he has  in fact  exhausted               1            state remedies, see Hatch v. State of Oklahoma, 92 F.3d 1012,                            ___ _____    _________________            1016 (10th Cir. 1996), or whether the claims petitioner seeks            to present are meritorious.                                         -2-